                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN (Detroit)

         In re:                                             Chapter 13 No. 17-57688-tjt
         Christopher John Standerwick and
         Crystal Dawn Preston-Standerwick                   Hon. Thomas J. Tucker
         aka Crystal Dawn Preston
         aka Crystal Dawn Standerwick
                              Debtors.
         ______________________________/

        ORDER RESOLVING MOTION FOR RELIEF FROM THE AUTOMATIC STAY
       AND ENTRY OF ORDER WAIVING THE PROVISION OF FRBP 4001 (A)(3) AND
                           MODIFYING THE STAY


              Creditor, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
       individually but as trustee for Hilldale Trust, by and through its attorneys, Trott Law, P.C.,
       and the Debtor(s), Christopher John Standerwick and Crystal Dawn Preston-Standerwick,
       by and through their attorney, James P. Frego, II, having filed with the Court a
       STIPULATION MODIFYING THE AUTOMATIC STAY AND MODIFYING THE
       CHAPTER 13 PLAN, with respect to the property located at 3470 Yardly Ct, Sterling
       Heights, MI 48310-4926, and the Court being fully advised in the premises;
              IT IS HEREBY ORDERED AS FOLLOWS:

              1.      On or before October 31, 2020 the debtors will be 100% current with the
       mortgage or Creditor may serve on Debtor(s), Debtor's counsel, and the Chapter 13 Trustee,
       a Notice of Default; and in the event the default and Creditor may immediately submit to
       the court for entry an order vacating the automatic stay and co-debtor stay, as applicable, no
       further notice, hearing, or motion being required;
              2.      Creditor is entitled to attorney fees in the amount of $1,050.00 and costs in
       the amount of $181.00 upon the filing of a post-petition fee notice pursuant to FRBP
       3002.1;
              3.      Any Order vacating the automatic stay entered pursuant to this resolution
       shall be effective immediately notwithstanding the provisions of FRBP 4001(a)(3), the
       provisions of FRBP 3002.1 shall be terminated, and the order shall be binding and effective
       despite any conversion of this bankruptcy case to a case under any other chapter of Title 11
       of the United States Bankruptcy Code. In the event Creditor deems the property is
       physically abandoned by the debtor(s)/homeowner(s), or by consent of the debtor(s) /
       homeowner(s), Creditor may also seek to shorten the Michigan post foreclosure statutory
      redemption period. A Chapter 7 Trustee may have the same rights and defenses as
17-57688-tjt Doc 85 Filed 10/06/20 Entered 10/06/20 14:02:47 Page 1 of 2
      Debtor(s) should Creditor seek to shorten the redemption period.
               4.    Any Order vacating the automatic stay and the co-debtor stay entered
      pursuant to this resolution shall allow Movant, at its option, to offer, provide and enter into
      any potential forbearance agreement, loan modification, refinance agreement, deed in lieu
      of foreclosure/short sale or other loss mitigation solution. The Movant may contact the
      Debtor via telephone or written correspondence to offer such an agreement. Any such
      agreement shall be non-recourse unless included in a reaffirmation agreement.




      Signed on October 6, 2020




17-57688-tjt   Doc 85    Filed 10/06/20      Entered 10/06/20 14:02:47         Page 2 of 2
